Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: What makes Putnam different? In 1830, Massachusetts Supreme Judicial Court Justice Samuel Putnam established The Prudent Man Rule, a legal foundation for responsible money management. THE PRUDENT MAN RULE All that can be required of a trustee to invest is that he shall conduct himself faithfully and exercise a sound discretion. He is to observe how men of prudence, discretion, and intelligence manage their own affairs, not in regard to speculation, but in regard to the permanent disposition of their funds, considering the probable income, as well as the probable safety of the capital to be invested. A time-honored tradition in money management Since 1937, our values have been rooted in a profound sense of responsibility for the money entrusted to us. A prudent approach to investing We use a research-driven team approach to seek consistent, dependable, superior investment results over time, although there is no guarantee a fund will meet its objectives. Funds for every investment goal We offer a broad range of mutual funds and other financial products so investors and their advisors can build diversified portfolios. A commitment to doing whats right for investors We have below-average expenses and stringent investor protections, and provide a wealth of information about the Putnam funds. Industry-leading service We help investors, along with their financial advisors, make informed investment decisions with confidence. Putnam Health Sciences Trust 8 | 31 | 05 Annual Report Message from the Trustees 2 About the fund 4 Report from the fund managers 7 Performance 12 Expenses 15 Portfolio turnover 17 Risk 18 Your funds management 19 Terms and definitions 22 Trustee approval of management contract 24 Other information for shareholders 29 Financial statements 31 Federal tax information 55 Brokerage commissions 56 About the Trustees 57 Officers 63 Cover photograph: Vineyard, Napa County, California © Charles O'Rear Message from the Trustees Dear Fellow Shareholder During the period ended August 31, 2005, stock and bond markets continued to reflect the moderate growth of the U.S. economy and the strength of corporate profits. The initial impact of the unusually active 2005 hurricane season on the markets appeared relatively minor, but there is widespread concern about the effect the devastation will have on the economy going forward. The Federal Reserve Boards more restrictive monetary policy, along with high energy prices, had already started to influence the U.S. markets, which have begun to lag behind overseas markets. Whether this policy will be adjusted in the aftermath of the hurricanes remains to be seen. Amid the uncertainties of this environment, the professional research, diversification, and active management that mutual funds provide continue to make them an intelligent choice for investors. We want you to know that Putnam Investments management team, under the leadership of Chief Executive Officer Ed Haldeman, continues to focus on investment performance and remains committed to putting the interests of shareholders first. In keeping with these goals, we have redesigned and expanded our shareholder reports to make it easier for you to learn more about your fund. Furthermore, on page 24 we provide information about the 2005 approval by the Trustees of your funds management contract with Putnam. We would also like to take this opportunity to announce the retirement of one of your funds Trustees, Ronald J. Jackson, who has been an independent Trustee of the Putnam funds since 1996. We thank him for his service. 2 In the following pages, members of your funds management team discuss the funds performance and strategies, and their outlook for the months ahead. As always, we thank you for your support of the Putnam funds. Putnam Health Sciences Trust: seeking growth opportunities in a dynamic sector In 1982, the year Putnam Health Sciences Trust was introduced, the worlds first test-tube baby reached her fourth birthday and Barney Clark became the first person to receive a permanent artificial heart. Americans also witnessed the Tylenol scare, and a relatively new, rapidly spreading disease became known as AIDS. In addition to generating a considerable amount of news, the health-care sector offers many investment opportunities. For more than 23 years, Putnam Health Sciences Trust has sought to capitalize on the growth potential of stocks in this sector. The fund invests across a range of health-care industries, including manufacturers of medical devices, pharmaceutical firms that are developing innovative drugs and treatments, and health-care providers that can deliver high-quality care at a reasonable cost. Since many medical innovations happen overseas, the fund can invest in international as well as U.S. companies, although international investing involves certain risks, such as currency fluctuations, economic instability, and political developments. In addition to its wide range of opportunities, the health-care sector offers another advantage for investors: its products and services tend to stay in demand regardless of economic conditions. The fund invests in businesses at different stages of growth, from small, rapidly growing companies to large, established global corporations. Of course, investing in small and midsize companies increases the risk of greater price fluctuations. Also, the funds focus on a single sector means it involves more risk than a fund that invests more broadly. Therefore, the fund should be considered as just one component of a diversified investment portfolio. Today, as Americans consider news of cloning, stem-cell research, and the continuing fight against AIDS, Putnam Health Sciences Trust remains focused on targeting growth opportunities for investors. Stable demand, technological advancements, and attractive growth potential are a few reasons to consider investing in the health-care sector. Putnam Health Sciences Trust seeks capital appreciation by investing mainly in stocks of companies in the health-sciences industries. The fund targets companies of all sizes in industries such as pharmaceuticals, health-care services, and biotechnology. The fund may be appropriate for investors seeking growth of capital who can accept the risk of investing in a single group of industries. Highlights For the 12 months ended August 31, 2005, Putnam Health Sciences Trusts class A shares returned 20.14% without sales charges. The funds primary benchmark, the S&P 500 Index, returned 12.56%. Its secondary benchmark, the Goldman Sachs Healthcare Index, returned 17.65%. The average return for the funds Lipper category, Health/Biotechnology Funds, was 17.60%. Additional fund performance, comparative performance, and Lipper data can be found in the performance section beginning on page 12. Performance Total return for class A shares for periods ended 8/31/05 Since the funds inception (5/28/82), average annual return is 13.58% at NAV and 13.32% at POP. Average annual return Cumulative return NAV POP NAV POP 10 years 10.58% 9.98% 173.34% 158.96% 5 years 1.45 2.50 7.04 11.91 1 year 20.14 13.83 20.14 13.83 Data is historical. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate and you may have a gain or a loss when you sell your shares. Performance assumes reinvestment of distributions and does not account for taxes. Returns at NAV do not reflect a sales charge of 5.25% . For the most recent month-end performance, visit www.putnam.com. A short-term trading fee of up to 2% may apply. 6 Report from the fund managers The year in review We are pleased to report that, for the 12 months ended August 31, 2005, your funds results at net asset value (NAV, or without sales charges) exceeded the average return for funds in its Lipper peer group.
